Name: Political and Security Committee Decision EUBAM Rafah/1/2008 of 11Ã November 2008 concerning the appointment of the Head of Mission of the European Union Border Assistance Mission at the Rafah Crossing Point (EUBAM Rafah)
 Type: Decision
 Subject Matter: politics and public safety;  European construction;  international security;  personnel management and staff remuneration
 Date Published: 2008-11-15

 15.11.2008 EN Official Journal of the European Union L 306/99 POLITICAL AND SECURITY COMMITTEE DECISION EUBAM Rafah/1/2008 of 11 November 2008 concerning the appointment of the Head of Mission of the European Union Border Assistance Mission at the Rafah Crossing Point (EUBAM Rafah) (2008/863/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 25(3) thereof, Having regard to Joint Action 2005/889/CFSP of 12 December 2005 concerning the Border Assistance Mission at the Rafah Crossing Point, EUBAM Rafah (1), and in particular Article 10(2) thereof, Whereas: (1) Under Article 10(2) of Joint Action 2005/889/CFSP the Political and Security Committee (PSC) is authorised, in accordance with Article 25 of the Treaty, to take appropriate decisions for the purpose of exercising political control over and directing strategically the EUBAM Rafah Mission, and in particular to appoint a Head of Mission. (2) The Secretary-General/High Representative has proposed the appointment of Mr Alain FAUGERAS as Head of Mission of the EUBAM Rafah Mission, HAS DECIDED AS FOLLOWS: Article 1 Mr Alain FAUGERAS is hereby appointed Head of Mission of the European Union Border Assistance Mission at the Rafah Crossing Point (EUBAM Rafah). Article 2 This Decision shall take effect on the day of its adoption. It shall apply from 25 November 2008 until 24 November 2009. Done at Brussels, 11 November 2008. For the Political and Security Committee The President C. ROGER (1) OJ L 327, 14.12.2005, p. 28.